DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/18/2020 has been entered. Claims 1-8 and 10-28 are amended. Claims 1-28 are pending.

Response to Arguments
3.	Applicant’s argument, filed on 11/18/2020 regarding rejection of claims 1 – 28 have been fully considered but they are not persuasive.
The Applicant states in scanned page 7 “Consequently, neither of Zheng428 nor Zheng342 discloses the first identifier of claim 9”
The Examiner respectfully disagrees and submits that in para [0081] Fig. 3 after completing the configuration of the link local address LLA/line identifier, the UE sends a first Neighbor Solicitation request to the AN.
[0082] 302. The AN modifies the tentative LLA.
[0086] The structure of the tentative LLA of IPv6 is shown in Table 1,

[0089] the second Neighbor Solicitation message carries a tentative LLA/link local address, that carries the subscriber line information. 

Therefore Zheng342 discloses, AN receives first solicitation message from UE including tentative LLA (structure of the tentative LLA of IPv6 is shown in Table 1) i.e., obtain first message with line address and the generates by converting old LLA into new LLA that caries subscriber line information (step:302)/generates first message according IPv6 address of LLA/first address and second solicitation message, including line identifier and  first message comprising LLA having an IPv6 address i.e., first identifier.

Allowable Subject Matter
3.	Claims 1-8, 26, 13-20 and 28 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 1 and 13 recites limitations “receiving, by an access controller, a first message from an access node, wherein the first message comprises a first Dynamic Host Configuration Protocol (DHCP) message or a first router solicitation (RS) message, wherein the first message further comprises a first identifier, and wherein neither of the first DHCP message nor the first RS message comprise the first identifier”


The prior art Zheng et al. [US 20130250947 A1] discloses in para 
[0102]Fig. 3B, 3.1 a customer edge node sends a DHCP message (such as a DHCP Request message) to an access node. 
[0103] 3.2 after receiving the DHCP message sent by the customer edge node, the access node acquires, according to a received physical line and from correspondence between the physical line and a Line ID (Line ID), the Line ID that corresponds to the physical line, and adds the Line ID to the received DHCP message, where the correspondence between the physical line and the Line ID may be specifically implemented in a correspondence table, a diagram, a tree structure, or the like
And the prior art  Zheng et al. US 20140143428 A1] discloses in para [0101]Fig. 10A,  step 301: a subscriber is online, and initiates a broadcast DHCP Discover/Solicit (address allocation discovery) message, and starts a subscriber IP address allocation procedure. 
And in para [0102] Step 302: a BNG (which may also be an integrated device of a BNG and an AN) receives the DHCP Discover/Solicit message, and the BNG sends an AAA protocol message to a virtual EN controller, and initiates subscriber authentication through the AAA protocol message (such as an Access Request), where the message carries a physical access loop identifier (a physical line ID)

Therefore, the claims 1 and 13 are allowable for the above reasons. The respective dependent claims are also allowable for the same above reasons.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9, 11, 21-24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US Pub: 20140143428) hereinafter Zheng428, Zheng et al. (US Pub: 20110002342) hereinafter Zheng342 and further in view of Katabi et al. (US Pub:  20080075080 A1) hereinafter Katabi 

As to claim 9.    Zheng428 teaches a message transmission method, comprising: receiving, by an access node, a second message from a user; (Zheng428 [0128] Fig. 10 A, Step 315: subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG/access node)
obtaining, by the access node, a line identifier according to the second message, wherein the second message comprises the line identifier; (Zheng428 [0128] [0129] Fig. 10A, Step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG, includes physical line ID)
; and sending, by  the access node, the first message to an access controller. (Zheng428 [0102] Fig. 10A, Step 302: A BNG which may also be an integrated device of a BNG and an AN, receives a DHCP Discover/Solicit message, and the BNG sends an AAA protocol message to a virtual EN controller, where the AAA message carries a physical access loop identifier/first identifier, and initiates subscriber authentication through the AAA protocol message (such as an Access Request)
Zheng428 does not teach obtaining, by the access node, a first identifier according to the line identifier; generating, by the access node, a first message according to the first identifier and the second message, wherein the first message comprises the first identifier and the second message; 
Zheng342 teaches obtaining, by the access node, a first identifier according to the line identifier; (Zheng342 [0079]-[0082][0086] step 301 UE sends a first Neighbor Solicitation message to the AN including link local address,  step 0302 AN modifies the tentative LLA into a new LLA,  converts old LLA into new LLA that carries subscriber information i.e., obtain first message comprising subscriber line information having an IPv6)
generating by the access node, a first message according to the first identifier and the second message, wherein the first message comprises the first identifier and the second message; (Zheng342 [0056]-[0059] Fig. 2, access node receives first solicitation message RS/first identifier, AN adds line information to received  message/AN generate  first message and AN sends second neighbor solicitation message/generate second message,  first message comprises the first identifier/first solicitation message and the second message-after adding line information-physical port ID, )
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of with the teaching of Zhang342 with the teaching of Zheng428 because Zhang342 teaches that adding the subscriber line information to the second Neighbor solicitation message and sends the 

As to claim 11 the combination of Zheng428 and Zheng342 specifically Zheng428 teaches further comprising: receiving, by the access node, a third message from the access controller, (Zheng428 [0134] Fig. 10b, Step 320: BNG receives DHCP Ack from virtual EN controller)
 wherein the third message comprises Internet Protocol (IP) address information, the first identifier, (Zheng428 [0134] Step 320 BNG receives DHCP Ack from virtual EN controller that include IP address IPK, physical line id that correspondence to  first identifier AN2/slot 1/port 1)
and a fourth message, (Zheng428 [0138] step 313 the EN controller sends the physical BSG address to the BNG respectively through the DHCP Offer message)
and wherein the fourth message comprises the IP address information;(Zheng428 [0138] step 313 and step 320, the EN controller sends the physical BSG address to the BNG respectively through the DHCP Offer message)
obtaining, by the access node, the line identifier according to the first identifier; (Zheng428 [0128] [0129] Fig. 10A, Table 1,  Step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG, includes physical line ID, physical line id  includes AN2/slot 1/port 1-first identifier)
and sending, by the access node, the fourth message to a user according to the line identifier (Zheng428 [0069] [0127] Step 314: the BNG adds the subscriber side address of the BNG for the DHCP message, and then relays the DHCP Offer/Advertise message to the subscriber, subscriber side address of the BNG is implemented by using an access loop identifier (line ID)

As to claim 21 Zheng428 teaches  an access apparatus, comprising a non-transitory computer-readable storage medium configured to store programming instructions; and a processor coupled to the non-transitory computer-readable storage medium, wherein the programming instructions cause the processor to be configured to: receive a second message from a user; (Zheng428 [0128] [0269] Fig. 10 A, access node includes  processor and memory coupled to the processor Step 315: subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG/access node)
 and send the first message to an access controller (Zheng428 [0102] Fig. 10A, Step 302: A BNG which may also be an integrated device of a BNG and an AN, receives a DHCP Discover/Solicit message, and the BNG sends an AAA protocol message to a virtual EN controller, where the AAA message carries a physical access loop identifier/first identifier, and initiates subscriber authentication through the AAA protocol message (such as an Access Request)
Zheng428 teaches receive a second message from a user; (Zheng428 [0128] Fig. 10A, Step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG)
obtain a line identifier according to the second message, wherein the second message comprises the line identifier; (Zheng428 [0128] [0129] Fig. 10A, Step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG, includes physical line ID)
obtain a first identifier according to the line identifier(Zheng428 [0128] [0129] Fig. 10A, Table 1,  Step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG, includes physical line ID, physical line id  includes AN2/slot 1/port 1-first identifier)
and sending, by  the access node, the first message to an access controller. (Zheng428 [0102] Fig. 10A, Step 302: A BNG which may also be an integrated device of a BNG and an AN, receives a DHCP Discover/Solicit message, and the BNG sends an AAA protocol message to a virtual EN controller, where the AAA message carries a physical access loop identifier/first identifier, and initiates subscriber authentication through the AAA protocol message (such as an Access Request)
Zheng428 does not teach generate a first message according to the first identifier and the second message, wherein the first message comprises the first identifier and the second message
Zheng342 teaches generate a first message according to the first identifier and the second message, wherein the first message comprises the first identifier and the second message; (Zheng342 [0056]-[0059] Fig. 2, access node receives first solicitation message RS/first identifier, AN adds line information to received  message/AN generate  first message and AN sends second neighbor solicitation message/generate second message,  first message comprises the first identifier/first solicitation message and the second message-after adding line information-physical port ID, )


As to claim 22   the combination Zheng428 and TZheng342 specifically Zheng428 teaches wherein obtaining the first identifier comprises obtaining the first identifier according to correspondence between the line identifier and the first identifier; (Zheng428 [0128] [0129] Fig. 10A, Table 1, Step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG, includes physical line ID, physical line id includes AN2/slot 1/port 1-first identifier)

As to claim 23 the combination of Zheng428 and Zheng342 specifically Zheng428 teaches, wherein the programming instructions further cause the processor to be configured to: (Zheng428 [0269]  a software module executed by a processor implemented in a hardware stored in any other storage medium, and processor configured to)
receive a third message from the access controller (Zheng428 [0134] Fig. 10b, Step 320: BNG receives DHCP Ack from virtual EN controller)
Zheng428 [0134] Step 320 BNG receives DHCP Ack from virtual EN controller that include IP address IPK, physical line id that correspondence to  first identifier AN2/slot 1/port 1)
and a fourth message (Zheng428 [0138] step 313 the EN controller sends the physical BSG address to the BNG respectively through the DHCP Offer message)
and wherein the fourth message comprises the IP address information (Zheng428 [0138] step 313 and step 320, the EN controller sends the physical BSG address to the BNG respectively through the DHCP Offer message)
obtain the line identifier according to the first identifier (Zheng428 [0128] [0129] Fig. 10A, Table 1,  Step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG, includes physical line ID, physical line id  includes AN2/slot 1/port 1-first identifier)
 and send the fourth message to the user according to the line identifier (Zheng428 [0069] [0127] Step 314: the BNG adds the subscriber side address of the BNG for the DHCP message, and then relays the DHCP Offer/Advertise message to the subscriber, subscriber side address of the BNG is implemented by using an access loop identifier (line ID)
As to claim 24.  The combination of,Zheng428 and Zheng342 specifically Zheng428 teaches, wherein obtaining the first identifier comprises obtaining the line identifier according to the first identifier and a correspondence, wherein the correspondence comprises a correspondence between the first identifier and the line identifier; (Zheng428 [0128] [0129] Fig. 10A, Table 1, step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG, includes physical line ID, physical line id includes AN2/slot 1/port 1-first identifier)

As to claim 27 the combination of Zheng428 and Zheng342  specifically Zheng428 teaches wherein obtaining the first identifier comprises obtaining, by the access node, the first identifier according to the line identifier  and a correspondence, wherein the correspondence comprises a correspondence between the line identifier and the first identifier (Zheng428 [0048] [0102] Fig. 10A,  EN controller receives an AAA protocol message from BNG, where the AAA message carries a physical access loop identifier/first identifier and  when a BNG function is set in an AN, unified addressing is performed on an access loop identifier  in the virtual EN to establish correspondence between a physical access loop identifier i.e.,  Access Loop ID also called line ID or Access line ID/controller obtain line ID from physical access loop identifier)

Claims 10  and 25  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng428, Zheng342 and further in view of Katabi et al. (US Pub:  20080075080 A1) hereinafter Katabi 
As to claim 10 the combination of Zheng428  and Zheng342 specifically Zheng428   teaches, wherein obtaining the first identifier (Zheng428 [0128] [0129] Fig. 10A, Table 1,  Step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG, includes physical line ID, physical line id  includes AN2/slot 1/port 1-first identifier)

Katabi teaches comprises encoding, by the access node, the line identifier according to a first encoding rule to obtain the first identifier (Katabi [0031] [0065] node encoding MAC address/line identifier, when creating an encodes packet, a node may adhere to the rule that, to transmit n packets, to n next hops)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Katabi with the teaching of Zheng428 and Zheng342 because Katabi teaches that transmitting multiple packets with encoded mac address would allow the node to transmit multiple packets to next hop node thereby allowing node B to reduce the number of transmissions by one, as it could transmit P1 to node A and P3 to node C in a single transmission. (Katabi [0028])

As to claim 25 the combination of Zheng428 and Zheng342, specifically Zheng428 teaches wherein obtaining the first identifier comprisesZheng428 [0128] [0129] Fig. 10A, Table 1,  Step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG, includes physical line ID, physical line id  includes AN2/slot 1/port 1-first identifier)
the combination of Zheng428 and Zheng342  does not teach  encoding the line identifier according to a first encoding rule to obtain the first identifier 
Katabi teaches encoding the line identifier according to a first encoding rule to obtain the first identifier (Katabi [0031] [0065] node encoding MAC address/line identifier, when creating an encodes packet, a node may adhere to the rule that, to transmit n packets, to n next hops)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Katabi with the teaching of Zheng428 and Zheng342 because Katabi teaches that transmitting multiple packets with encoded mac address would allow the node to transmit multiple packets to next hop node thereby allowing node B to reduce the number of transmissions by one, as it could transmit P1 to node A and P3 to node C in a single transmission. (Katabi [0028])

Claim 12   is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng428, Zheng342  and further in view of Golasky et al. (US Pub: 20050122991) hereinafter Golasky 
As to claim 12 the combination of Zheng428 and Zheng342 specifically Zheng428 teaches wherein obtaining the line identifier according to the first identifier comprises (Zheng428 [0128] [0129] Fig. 10A, Table 1, Step 315: The subscriber sends a broadcast DHCP Request (an address allocation request) message to the BNG, includes physical line ID, physical line id includes AN2/slot 1/port 1-first identifier)
the combination of Zheng428 and Zheng342  does not teach encoding, by the access node, the first identifier according to a second encoding rule to obtain the line identifier 
Golasky teaches encoding, by the access node, the first identifier according to a second encoding rule to obtain the line identifier  (Golasky [0020]  [0022] [0026] Fig. 1, a reserved field or portion of a command protocol/second rule, to carry information about the issuing host to the SCSI target located at a different physical layer; a SCSI analyzer may be connected between appliance 120 and SCSI device 130  because the fibre channel port address is encoded in the control field, the issuing host may be identified through identification of the fibre channel port ID address and identify a fibre channel switch port ID addresses at a SCSI link level)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Golasky with the teaching of Zheng428 and Zheng342 because Golasky teaches that encoding fibre channel port address would enable a SCSI system interface to identify which fibre channel ("FC") host is sending data to a SCSI target device by utilizing a reserved control field byte in the SCSI command descriptor block thereby identify a fibre channel switch port ID addresses at a SCSI link level (Golasky [0022])

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244.  The examiner can normally be reached on 9:30 - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413